 4:17-bk-16012 Doc#: 221 Filed: 10/12/18 Entered: 10/12/18 13:47:53 Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF ARKANSAS
                                LITTLE ROCK DIVISION

 IN RE: CANTRELL DRUG COMPANY, INC.,                                  CASE NO. 4:17-bk-16012-J
            Debtor-in-Possession                                                    Chapter 11


                          UNITED STATES TRUSTEE’S
                  MOTION TO DISMISS OR CONVERT TO CHAPTER 7

       Comes the United States Trustee by the undersigned counsel, and for his Motion to

Dismiss or Convert to Chapter 7, respectfully states and alleges:

       1.      This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§ 1334, 157(a)

and Local Rule 83.1 of the District Court.

       2.      The captioned case was commenced by the filing of a voluntary petition under

Chapter 11 of the Bankruptcy Code on November 7, 2017.

       3.      The Debtor is not a small business as that term is defined in 11 U.S.C.

§ 101(51D).

       4.      The first meeting of creditors was held and concluded on December 4, 2017 in

Little Rock, Arkansas.

       5.      The Bankruptcy Code at 11 U.S.C. § 1112(b)(1) provides that when a movant

establishes cause, the Court shall either convert to Chapter 7 or dismiss a case filed under this

chapter based on whichever is in the best interests of creditors and the estate. The examples

listed under § 1112(b) are not exhaustive, and the Court has broad discretion to consider other

factors, including lack of good faith in filing, when determining whether to dismiss or convert a

Chapter 11 case. All Denominational New Church v. Pelofsky (In re All Denominational New

Church), 268 B.R. 536, 537 (8th Cir. BAP 2001).

                                                1
 4:17-bk-16012 Doc#: 221 Filed: 10/12/18 Entered: 10/12/18 13:47:53 Page 2 of 5



       6.      Pursuant to 11 U.S.C. § 1112(b)(4)(C), cause for dismissal exists due to failure to

maintain appropriate insurance that poses a risk to the estate or to the public.

       7.      On November 29, 2017, the Office of United States Trustee (“OUST”) conducted

an interview with the principal of the Debtor and its counsel. At the interview, the Debtor was

directed to provide proof of insurance coverage for all property and general liability in the form

of a certificate of insurance from the Debtor's carrier. The OUST received a certificate of

insurance on or about January 2, 2018 reflecting automobile liability coverage with an expiration

date of August 23, 2018. As of the filing of this motion, the Debtor has failed to provide a

certificate of insurance evidencing the renewal of coverage to the OUST. The United States

Trustee is unable to ascertain as to whether the Debtor's property is protected and may be at risk.

       8.      Pursuant to 11 U.S.C. § 1112(b)(4)(F), cause for dismissal exists due to

unexcused failure to satisfy timely any filing or reporting requirement established by this title or

by any rule applicable to a case under this chapter.

       9.      Chapter 11 debtors are required to provide monthly operating reports during the

pendency of the case. See 11 U.S.C. §§ 1107(a), 1106(a)(1), and 704(a)(8); Fed. R. Bankr. P.

2015(a)(3). The reports are due on the 21st day of the month following the end of the period.

       10.     As of the filing of this motion, the Debtor has failed to file the operating reports

for July and August 2018, and has failed to provide bank reconciliations for all accounts and to

report the reconciled balances on the operating reports. Debtor has failed to provide copies of its

check register to report check date, number, payee, amount and purpose of payments.

       11.     Operating reports are a source of vital, financial information which creditors and

other parties in interest may access in order to make an informed decision on the merits of the


                                                2
 4:17-bk-16012 Doc#: 221 Filed: 10/12/18 Entered: 10/12/18 13:47:53 Page 3 of 5



Debtor's disclosure statement and plan. Without the reports, the Office of United States Trustee

(“OUST”) has no means of determining the feasibility of Debtor's continued operations.

       12.     Debtor's failure to file complete monthly operating reports, including monthly

bank statements, reconciliations, and copies of the check registers, in accordance with the United

States Trustee’s guidelines and as required by Local Rule 1020.1, makes it impossible to

determine whether or not the Debtor is appropriately accounting for income and expenses during

the bankruptcy case. Pursuant to 11 U.S.C. § 1107(a), a debtor in possession in a Chapter 11 case

assumes the rights and duties of a trustee and, accordingly, is treated as a fiduciary for the estate.

       13.     Pursuant to 11 U.S.C. § 1112(b)(4)(H), cause for dismissal exists due to failure to

timely provide information or attend meetings reasonably requested by the United States Trustee.

       14.     At the interview conducted on November 29, 2017, Debtor was also instructed to

submit to the OUST copies of any income tax returns filed during the pendency of the case. As

of the filing of this motion, Debtor has failed to submit a copy of the 2017 income tax return.

       15.     Pursuant to 11 U.S.C. § 1112(b)(4)(K), cause for dismissal exists due to failure to

pay any fees or charges required under chapter 123 of title 28.

       16.     As of the filing of this motion, Debtor owes quarterly fees and interest to the

United States Trustee in the amount of $49,037.27.

       17.     Based on the foregoing, there appears to be very little likelihood that the Debtor

can successfully propose and confirm a plan of reorganization.

       18.     Cause exists pursuant to 11 U.S.C. § 1112 to dismiss or convert this case.

       19.     Pursuant to 28 U.S.C. § 1930(a)(6), the Debtor is obligated to pay to the United

States Trustee a minimum of $325.00 for each quarterly period, including any fraction thereof,


                                                 3
 4:17-bk-16012 Doc#: 221 Filed: 10/12/18 Entered: 10/12/18 13:47:53 Page 4 of 5



until a Plan is confirmed, or the case is converted or dismissed, whichever occurs first.

       20.     If the case is dismissed or converted, the United States Trustee is entitled to

judgment against the Debtor for the full amount of the quarterly fee, together with interest.

       21.     The United States Trustee requests that the following decretal paragraph be

incorporated in the Order of Dismissal or Conversion:

               ORDERED that the Debtor pay to the United States Trustee the
               appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6)
               within ten (10) days of the entry of this Order, and simultaneously
               provide to the United States Trustee an appropriate Affidavit
               indicating the cash disbursements for the relevant period. If the fee
               is not paid as hereinbefore set out, the United States Trustee will
               have judgment against the Debtor for the full amount of the
               quarterly fees, together with interest, effective ten (10) days from
               the entry of this Order.
       22.     Pursuant to 11 U.S.C. § 1112(b)(3), the court shall commence the hearing on a

motion under 11 U.S.C. § 1112 not later than 30 days after the filing of the motion, and shall

decide the motion not later than 15 days after commencement of such hearing. The United States

Trustee hereby waives the 30-day hearing requirement.

       WHEREFORE, the United States Trustee respectfully requests the entry of an order

converting the Chapter 11 case to a case under Chapter 7; or in the alternative, an order

dismissing the Chapter 11 case conditioned upon the payment of the United States Trustee

quarterly fees, or judgment against the Debtor for the full amount of the quarterly fees, together

with interest; and all other proper relief to which he may be entitled.




                                                4
 4:17-bk-16012 Doc#: 221 Filed: 10/12/18 Entered: 10/12/18 13:47:53 Page 5 of 5



                                              Respectfully submitted,

                                              DANIEL J. CASAMATTA
                                              ACTING UNITED STATES TRUSTEE



                                      By:
                                              JOSEPH A. DiPIETRO, Bar No. 98004
                                              Trial Attorney
                                              200 West Capitol Avenue, Suite 1200
                                              Little Rock, AR 72201-3618
                                              Telephone: (501) 324-7357
                                              Email: Joseph.A.DiPietro@usdoj.gov



                                  CERTIFICATE OF SERVICE

         I do hereby certify that I have mailed a copy of the foregoing pleading to the following
by first class mail with sufficient postage thereon on this 12th day of October, 2018:

CANTRELL DRUG COMPANY, INC.
7700 NORTHSHORE PLACE
NORTH LITTLE ROCK, AR 72118




                                              Joseph A. DiPietro




                                               5
